DETAILED ACTION
Applicant’s response of 1/7/2022 have been entered and considered. Upon entering amendment, claims 1-12 have been amended. Claims 1-12 remain pending.
Response to Arguments
Applicant’s arguments with respect to the newly amended language of claim 1 has been considered but are not considered persuasive. Applicant’s arguments filed 1/7/2022 did not provide any explanation how the amended language would overcome the teachings of Ichikawa and Ogami. Claim 1 was amended to further define each power feed apparatus being allocated to a small area of the plurality of small areas; however, the claim is directed to a “mobile object apparatus” (i.e. the receiver side) and not the power feed apparatuses and their corresponding small areas. If the applicant wants the power feed apparatuses and their corresponding small areas to be positively claimed, then they should be accordingly claimed. Stating that there are small areas does not define the mobile object.
	Then, claim 1’s amended language recites “… wherein the threshold value corresponds to an electric power amount requisite for a movement operation …from the first small area to a second small area…”The threshold, however, is not a distance based threshold. The “small area” is not defined and there is no basis for comparison in the claim for “small”. Furthermore, the broad language of the claim requires that there is a “requisite” amount of stored power to execute the movement operation from one small area to a second small area, but there is nothing that restricts/limits this “requisite” power to stop at the second small area. The “requisite” amount of power may be enough for moving the mobile object to at least a second small area and beyond (i.e. claim language does not prohibit a large battery that can move 
See below for further analysis of the claims.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claims 1 and 7 are directed towards “a mobile object apparatus”, however, the claims were amended to recite how the power feed apparatuses are each placed in a small area of a plurality of small areas. The power feed apparatuses and their corresponding small areas are not positively claimed and they do not further define the mobile object apparatus. Applicant is encouraged to positively claim the power feed apparatuses and the small areas.
Claim 1 recites “compare an amount the stored electric power…”  This should instead be “compare an amount of the stored electric power…”
Claim 7 recites “comparing, by a control circuit, an amount the stored electric power…” This should instead be “comparing… an amount of the stored electric power…”
Claim 7 recites “continuing, by the control circuit, the reception of the electric power…” The control circuit does not continue to receive electric power. It is instead the power reception circuit that receives the electric power and the power storage circuit that continues to stores the received power. In other words, the control circuit compares the stored power- it does not continue to receive it.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 7-9, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (2014/0138199 A1) in view of English machine translation of Ogami et al. (JP 2006-087214 A).
Regarding Claim 1,
Ichikawa (figs.1-2) teaches a mobile object apparatus (11), comprising:
an electric power reception circuit (12) configured to receive electric power in a noncontact manner from a power feed apparatus (45) of a plurality of power feed apparatuses (45-48), wherein
each power feed apparatus of the plurality of power feed apparatuses (45-48) is allocated to a small area of a plurality of small areas within a specific area (figs.1-2, par [57]; each power feed apparatus 45, 46, 47, 48 is allocated in intervals to a plurality of small areas within a specific area 50),
 each power feed apparatus is capable to transmit the electric power in the noncontact manner (each power feed apparatus 45-48 is capable of transmitting wireless electric power), and
the power feed apparatus (45) is allocated to a first small area, of the plurality of small areas, adjacent to the mobile object apparatus (see fig.1, 45 is allocated to a first small area adjacent the mobile apparatus 11);
an electric power storage circuit (14) configured to store the received electric power (par [53]); and
a control circuit (16) configured to:
Note:  the claim does not limit/restrict the “requisite” power to be only to the second small area. The “requisite” amount of power in Ichikawa is to move the mobile object to at least a second small area and beyond), wherein the second small area is located next to the first small area (see fig.1);
continue reception of the electric power from the power feed apparatus (45) based on the amount of the stored electric power that is less than the threshold value (pars [94-95]; If the amount of stored electric power is less than the threshold value/fully charged state of the battery, reception of power is continued until the battery is fully charged);
execution of the movement operation of the mobile object apparatus (11) from the first small area to the second small area, wherein the execution is based on the amount of the stored electric power of the stored electric power that is one of equal to or greater than the threshold (pars [54, 97]; Ichikawa teaches using the electric power stored in the storage 14 to propel the vehicle. Thus, after the battery is determined to be fully charged (i.e. stored power is equal to the threshold value/fully charged battery state), the power supplied from the power feed apparatus is stopped and the battery is discharged to execute the movement operation from the first small area to the second small area and beyond “based on” the amount of stored battery…).

Ogami, however, teaches a control circuit (fig.18, items 16, 43) that controls execution of the movement operation of the mobile object apparatus, wherein the amount of is based on the amount of the stored electric power that is one of equal to or greater than the threshold (pars [74-76]; Ogami teaches the control circuit monitoring the voltage value of the storage circuit 15 and when it reaches a fully charged state/equal to the threshold value, the control circuit stops charging the battery. The control circuit, when the charging power from the rectifier circuit is stopped, controls the battery 15 to discharge in order to execute the movement of the mobile object). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ichikawa to that of Ogami of having the control circuit to control the battery to discharge “based on the amount of stored electric power…” to control the execution of the movement operation of the mobile object as in Ichikawa when charging power/power that is rectified is stopped. The motivation would have been to control how the mobile objects move. Since the battery is the only source of power for driving the mobile object, having a battery charge/discharge control to control the movement operation of the mobile object would have been obvious and well-within the level of ordinary skill in the art.  
Regarding Claim 2,
The combination of Ichikawa in view of Ogami teaches the claimed subject matter in claim 1 and the combination further teaches where in the electric power storage circuit (14) is further configured to store the received electric power to execute the movement operation once at most (Ichikawa pars [53-54, 70, 85-86, 88-89, 94-95, 97]; Ichikawa teaches the movement 
Regarding Claim 3,
The combination of Ichikawa in view of Ogami teaches the claimed subject matter in claim 2 and the combination teaches further comprises a drive motor (Ichikawa, item 15 and Ogami, item 11), wherein the control circuit is further configured to: calculate the amount of the electric power stored in the electric power storage circuit at a time of the reception of the electric power (Ichikawa, pars [94-95, 97] and Ogami, par [74]; The combination Ichikawa teaches determining when electric power amount stored in the power storage reaches a full state of charge at a time of receiving the power. This is evidence of “calculate the electric power amount stored”); and control the electric power storage circuit to supply the electric power to the drive motor (Ichikawa, par [54] and Ogami, pars [74-76]).
Regarding Claim 5,
The combination of Ichikawa in view of Ogami teaches the claimed subject matter in claim 1 and Ichikawa further teaches wherein the control circuit (16) is further configured to transmit, to the power feed apparatus using non-contact communication, a spatial condition to permit an electric power transmission from the power feed apparatus (pars [66-69]; the control circuit 16 transmits to the power feed apparatus the vehicle’s approach direction/spatial condition to permit power transmission by selecting the primary coil before the secondary coil passes over the primary coil).
Regarding Claim 7,

Regarding Claim 8,
The combination teaches the apparatus necessary to complete the recited method steps in claim 8 as discussed above in the rejection of claim 2.
Regarding Claim 9,
The combination teaches the apparatus necessary to complete the recited method steps in claim 9 as discussed above in the rejection of claim 3.
Regarding Claim 11,
The combination of Ichikawa in view of Ogami teaches the apparatus necessary to complete the recited method steps in claim 11 as discussed above in the rejection of claim 5.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (2014/0138199 A1) in view of English machine translation of Ogami et al. (JP 2006-087214 A) in further view of Eguchi (2016/0211703 A1).
Regarding Claim 4,
The combination of Ichikawa and Ogami teaches the claimed subject matter in claim 1 and Ichikawa further teaches the control circuit further configured to transmit to the power feed apparatus using non-contact communication, the mobile object’s approach direction to permit electric power transmission from the power feed apparatus (Ichikawa, pars [66-69]).
The combination does not explicitly disclose wherein the control circuit is further configured to transmit a temporal condition that includes a standby time for the electric power transmission subsequent to an authentication of the receiver.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Eguchi in order to verify the mobile object is a valid device before controlling the timing in which power is transmitted to the mobile object.  
Regarding Claim 10,
The combination of Ichikawa in view of Ogami and Eguchi teaches the apparatus necessary to complete the recited method steps in claim 10 as discussed above in the rejection of claim 4.
Claims 6 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (2014/0138199 A1) in view of English machine translation of Ogami et al. (JP 2006-087214 A) in further view of Van Wageningen (2015/0263532 A1).
Regarding Claim 6,
The combination of Ichikawa in view of Ogami teaches the claimed subject matter in claim 1 and Ichikawa further teaches the control circuit further configured to transmit information to the power feed apparatus using non-contact communication (Ichikawa, pars [66-69]). 

Van Wageningen, however, teaches transmit a power feed multiplication factor to the power feed apparatus (par [263]; the receiver operates in slow charging and fast charging modes and requests from the transmitter one of the two modes (i.e. “a power feed multiplication factor”), and the power feed multiplication factor controls a time required to store the amount of the electric power (par [263]; in a slow charging mode, the time required to charge the battery of the receiver is longer than the time required to charge the battery in a fast charging mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Van Wageningen in order to dynamically control the time it requires to charge the battery to be equal to the threshold value/full charged state. By requesting a slow charge, the battery is charged over a slower period of time than when requesting a fast charge- this allows for flexibility in how (slow or fast) the battery is charged to reach its fully charged state.
Regarding Claim 12,
The combination of Ichikawa in view of Ogami and Van Wageningen teaches the apparatus necessary to complete the recited method steps in claim 12 as discussed above in the rejection of claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836